—In an action, inter alia, for a judgment declaring that the plaintiffs are not in default on certain promissory notes, the plaintiffs appeal from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated October 22, 1997, as denied their motion to vacate a money judgment in favor of the defendants and against them in the principal sum of $4,634.40 for costs and disbursements *377awarded to the respondents on a prior appeal in the action, and for leave to amend their complaint to reinstate a cause of action to recover damages based on usury.
Ordered that the order is modified by deleting the provision thereof denying that branch of the motion which was for leave to amend the complaint and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
The court’s denial of the branch of the plaintiffs’ motion which was for leave to amend their complaint was an improvident exercise of its discretion, inasmuch as there is no indication of delay or prejudice, and there may be merit to the proposed cause of action (see, Noanjo Clothing v L & M Kids Fashion, 207 AD2d 436).
The plaintiffs’ remaining contention is without merit. Miller, J. P., Copertino, Thompson and Friedmann, JJ., concur.